Citation Nr: 0430112	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee and 
leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a bilateral knee and/or leg 
disorder that began during his period of active service or as 
a consequence thereof.


CONCLUSION OF LAW

A bilateral knee and/or leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran asserts that he experienced bilateral knee pain 
during basic training, was treated with eight injections in 
his knees at that time, and did not have any problems with 
his knees thereafter until approximately 1995.  He contends 
that the pain he experiences now in both knees is a 
continuation of the pain experienced during service.

The veteran's service medical records show that he entered 
service in November 1968 with a notation on his pre-induction 
physical examination report that he had previously 
experienced cramps in his legs with strenuous exercise.  In 
December 1968, the veteran presented to a service podiatrist 
with concerns about the Army-issued boots.  He was given pads 
for his boots and there is no other indication of 
difficulties with his feet and/or legs during service.  
Service medical records do not include any notation as to 
knee problems.

In July 1969, the veteran was seen for urethral discharge and 
ultimately determined to have acute urethritis.  He received 
twelve antibiotic injections over the course of the following 
year as treatment for urethritis.  Upon separation 
examination performed in September 1970, the veteran did not 
relate a history of knee problems and/or treatment and there 
was no finding of knee and/or leg disability.

The first post-service treatment record is dated in October 
2000 when the veteran presented for treatment with a private 
physician with complaints of severe pain in his right knee.  
He denied any known trauma to the knee and was determined to 
have arthralgia of the right knee.

VA treatment records reflect treatment for osteoarthritis 
with a nonsteroidal anti-inflammatory medication.  The 
majority of the treatment records reveal counseling and 
inpatient care for alcoholism.  A medical history obtained in 
September 2001, however, included the notation that the 
veteran maintained a full-time job as an auto-body mechanic 
notwithstanding medical problems.  This history also included 
a notation that the veteran believed his knee problems 
interfered with his activities.

In April 2002, the veteran underwent VA examination and 
related that he experienced swelling, stiffness and 
difficulty squatting due to problems with his knees in basic 
training.  He stated that he was treated with eight 
injections in his knees and did not have any other problems 
until five or six years prior to this examination.  X-rays 
showed multiple infarcts and an increase in sclerosis over 
both patellae; examination showed swelling in the right knee.  
The examiner diagnosed bilateral chondromalacia and opined 
that the current disability was related to the acute episode 
of knee pain during service that was treated with injections.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience knee problems during service 
that required treatment with injections.  His service medical 
records appear to be complete and have notations of various 
complaints and treatments, including the use of injections to 
treat urethritis, spanning the entire two years of the 
veteran's service.  There is, however, no mention of knee 
problems and/or eight treatments for such problems.  At 
discharge, there was no knee and/or leg disability found and 
no history of problems given by the veteran.  Additionally, 
there is no evidence of complaints of or treatment for knee 
and/or leg problems for approximately thirty years following 
the veteran's discharge from service.

The Board acknowledges that the one medical opinion of record 
which speaks to the etiology of the veteran's current knee 
symptoms makes a link between the alleged in-service episode 
and the current disability.  The Board, however, is not bound 
by a medical opinion based solely upon an unsubstantiated 
history as related by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); DeSousa v. Gober, 10 Vet. App. 461 
(1997).  Thus, because the veteran's service medical records 
are void of any complaints of knee problems, the Board finds 
that the VA examiner's opinion must be based solely upon the 
history as related by the veteran.  As such, the Board is not 
bound to accept the medical opinion and does not.

Consequently, the Board finds that the veteran currently has 
osteoarthritis that began many years after his discharge from 
service.  Because the veteran's complaints of knee problems 
did not begin until approximately thirty years after service, 
there is no continuity of symptomatology to suggest that the 
currently diagnosed knee disability is a continuation of a 
problem that began during service.  Thus, absent a medical 
link between events occurring during service and current 
disability based upon a substantiated history of events, 
entitlement to service connection for a knee and/or leg 
disability is denied.

II.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
February 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103; he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Although the 
letter did not specifically advise him to " provide any 
evidence in the claimant's possession that pertains to the 
claim", which was considered by the Court to be a fourth 
element of the Section 5103(a) notice, the statement of the 
case did include the text of 38 C.F.R. § 3.159, from which 
the Court took that fourth element of notification.  
Moreover, the veteran has provided information regarding his 
treatment for the claimed disabilities.  The Board also notes 
that although the Court in Pelegrini I and again in Pelegrini 
II indicated that there was a fourth element of notification, 
VA General Counsel rendered a Precedential Opinion in 
February 2004, finding that 38 U.S.C. Section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.   


Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran was afforded the opportunity to testify before an 
RO hearing officer and/or before the Board, but declined to 
do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a bilateral knee and/or leg disorder 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



